NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with 
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                            May 22, 2008

                                             Before

                             RICHARD D. CUDAHY, Circuit Judge

                          MICHAEL S. KANNE, Circuit Judge         

                             DIANE P. WOOD, Circuit Judge

No. 04‐2635

UNITED STATES OF AMERICA,                             Appeal from the United States District
     Plaintiff‐Appellee,                              Court for the Northern District of Illinois,
                                                      Eastern Division.
       v.
                                                      No. 01 CR 366‐1
GEORGE WILSON, 
    Defendant‐Appellant.                              Ronald A. Guzman,
                                                      Judge

                                     O R D E R

       On June 27, 2007, we issued an order affirming the conviction of George Wilson. 
United States v. Wilson, 240 Fed. App’x. 139 (7th Cir. 2007).  But we also ordered a limited
remand pursuant to United States v. Paladino, 401 F.3d 471 (7th Cir. 2005), so that the district
court could tell us if the sentence Wilson received would have been different in light of
United States v. Booker, 543 U.S. 220 (2005).  On March 4, 2008, the district court responded to
our order and concluded that it would have imposed the same sentence had it known that
the sentencing guidelines were advisory, rather than mandatory.  On March 20, 2008, we
invited the parties, if they wished, to respond to the district court’s order.  The government
responded with a statement of position on March 25, 2008.  Wilson did not respond.

       Having considered the matter, we conclude that Wilson received a reasonable
sentence.  Accordingly, the sentence imposed by the district court is AFFIRMED.